Citation Nr: 0919656	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-14 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the cervical spine at C3-4.  

2. Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain.  

3. Entitlement to an initial rating higher than 10 percent 
for temporomandibular joint dysfunction.  

4. Entitlement to an initial rating higher than 10 percent 
for left knee retropatellar pain syndrome.  

5. Entitlement to an initial compensable rating for 
psoriasis.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1984 to September 2004.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In January 2009, the Veteran notified the RO that he was 
withdrawing his request for hearing before a Veterans Law 
Judge.


FINDINGS OF FACT

1. Since the effective date of service connection, 
degenerative disc disease of the cervical spine at C3-4 is 
manifested by forward flexion to 35 degrees without pain; 
there is no objective evidence of ankylosis, associated 
objective neurologic abnormalities, or incapacitating 
episodes.  

2. Since the effective date of service connection, 
lumbosacral strain is manifested by 90 degrees of forward 
flexion and 30 degrees of extension limited by pain, 30 
degrees of left and right lateral flexion limited by pain, 
and 20 degrees of left and right rotation without findings of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

3. Since the effective date of service connection, 
temporomandibular joint dysfunction is manifested by 
tenderness over the temporomandibular joints and an inter-
incisal range of 33 mm.  



4. Since the effective date of service connection, left knee 
retropatellar pain syndrome is manifested by complaints of 
pain and stiffness; clinical findings show X-ray evidence of 
arthritis and limited range of motion, 0 degrees of extension 
and 90 degrees of flexion without evidence of recurrent 
subluxation or lateral instability.  

5. Since the effective date of service connection, psoriasis 
is controlled by various topical medications with less than 5 
percent of the entire body or exposed areas affected and 
without a requirement of intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during a 12-month 
period.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for degenerative disc disease of the cervical spine at C3-4 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2. The criteria for an initial rating higher than 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).

3. The criteria for an initial rating higher than 10 percent 
for temporomandibular joint dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2008).

4. The criteria for an initial rating higher than 10 percent 
for left knee retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014, 5024, 5257, 5260, 5261 (2008).

5. The criteria for an initial compensable rating for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with content-complying VCAA 
notice on the underlying claims of service connection by 
letter, dated in May 2004.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. 
§ 3.159(b)(3).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial ratings, following the initial grants of service 
connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a personal hearing, but he withdrew his 
hearing request.  The RO has obtained service treatment 
records and records from McChord Air Force Base identified by 
the Veteran.  He has not identified any additionally 
available evidence for consideration. 

VA has conducted the necessary medical inquiry in an effort 
to substantiate the higher rating claims.  38 U.S.C.A.§ 
5103A(d).  The Veteran was afforded a pre-discharge VA 
examination in May 2004, specifically to evaluate the 
disabilities, in connection with his original claims of 
service connection.  Then, he was afforded a VA examination 
in December 2005 to evaluate the left knee disability. 

More recently, the Veteran was scheduled for additional VA 
examinations in October 2007 and in November 2007, but the 
Veteran did not appear for the examinations, despite letters 
dated in October 2007 that notified him of the scheduled 
examinations.  In a supplemental statement of the case mailed 
to the Veteran in July 2008 and resent in August 2008 to an 
updated address, the RO notified the Veteran that if he 
wished to report for the examinations, he should notify the 
RO within 30 days so that he can be rescheduled for the 
examinations.  Otherwise, he was informed that when a veteran 
failed to report for an examination, he would be rated based 
on the evidence of record.  The Veteran has not responded to 
the supplemental statement of the case, and he has not 
indicated any reason for his failure to report to the VA 
examination. 

In light of the foregoing, and in recognition of the fact 
that the present claims essentially arise out of an initial 
claim for compensation, the Board proceeds to review and 
decide the claim based on the evidence that is of record.  38 
C.F.R. § 3.655. 

Also the Veteran has not contended and the record does not 
show a material change in the disabilities since the May 2004 
and December 2005 examinations to warrant a reexamination 
under 38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Policy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background 

In an October 2004 rating decision, the RO granted service 
connection for the disabilities at issue, effective from 
October 2004.  The evidence in the file consists of service 
treatment records, treatment records from McChord Air Force 
Base, and VA examination reports of May 2004 and of December 
2005.  

Cervical Spine

From the effective date of service connection in October 
2004, the degenerative disc disease of the cervical spine at 
C3-4 has been evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating disabilities of the spine, the criteria is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

The criteria for the next higher rating, 30 percent, are 
forward flexion of the cervical spine to 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(intervertebral disc syndrome).

The criteria under the General Rating Formula for Diseases 
and Injuries of the Spine provide that normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The record shows that the Veteran has more than 15 degrees of 
forward flexion, and there is no ankylosis of the cervical 
spine, even with consideration of any pain on movement, pain 
on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, on the 
pre-discharge VA examination in May 2004, the Veteran had 
forward flexion to 35 degrees without pain.  The VA examiner 
also remarked that repetitive motion and flare-ups did not 
result in decreased range of motion of any portion of the 
spine, including the neck.  Moreover, post-service private 
records from McChord Air Force Base do not show findings in 
relation to limitation of motion of the cervical spine in 
terms of degrees.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5243.  



The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  At the time of the pre-discharge May 2004 
VA examination, the Veteran was noted to have normal biceps 
and triceps reflexes.  The examiner also found no sensory 
abnormality in the upper extremities.  Post-service records 
from McChord Air Force Base likewise do not show objective 
neurologic abnormalities.  Therefore, although X-rays of the 
cervical spine completed in conjunction with the VA 
examination in 2004 showed some early degenerative disc 
disease at C3-4 without objective findings on examination of 
neurologic abnormalities, a separate rating is not in order.  
 
Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the 
Spine, as discussed above, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The criteria for the next higher rating, or 40 percent, are 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The accompanying notes to Diagnostic 
Code 5243 provide that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

A review of the record shows that there is no medical 
evidence that contains objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months.  In fact, there is no evidence 
of incapacitating episodes whatsoever.  Therefore, a higher 
rating is not warranted under Diagnostic Code 5243, as it 
pertains to incapacitating episodes.

In conclusion, for the reasons articulated, the preponderance 
of the evidence is against the claim for a higher rating for 
degenerative disc disease of the cervical spine under the 
applicable criteria, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for 
degenerative disc disease of the cervical spine over the 
period of time since service connection became effective, and 
from the effective date of service connection in October 
2004, there have been no clinical findings to show that the 
condition meets the criteria for a higher schedular rating.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Lumbosacral Strain

From the effective date of service connection in October 
2004, the lumbosacral strain has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In evaluating disabilities of the spine, the criteria is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

Under Diagnostic Code 5237, for lumbosacral strain, the 
criteria for the next higher rating, or 20 percent, are 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in neutral 
position (zero degrees).  38 C.F.R. § 4.71a, Notes (2) and 
(5).

On a pre-discharge VA examination in May 2004, the range of 
motion of the lumbar spine was: 90 degrees of forward flexion 
marked by tightness in the lumbosacral area and hamstrings, 
30 degrees of extension limited by pain, 30 degrees of left 
and right lateral flexion limited by pain, and 20 degrees of 
left and right rotation marked by tightness.  The examiner 
remarked that repetitive motion and flare-ups of the low back 
did not result in decreased range of motion, and that 
repetitive motion also was not accompanied by weakness, lack 
of endurance, or fatigue.  The combined range of motion of 
the lumbar spine, even with consideration of pain on motion, 
was greater than 120 degrees (90+30+30+30+20+20=220).  The 
low back was observed to be straight.  The Veteran had a 
normal gait and station.  There were no muscle spasm or 
guarding indicated.  

Thus, the findings, as shown on VA examination in May 2004 of 
forward flexion of 90 degrees with pain, with a combined 
rating of greater than 120 degrees, without clinical findings 
in the record of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, do not 
more nearly approximate the criteria for the next higher 
rating under Diagnostic Code 5237, even considering 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Post-service records from McChord Air Force Base did not 
reflect findings with which to evaluate the low back in 
accordance with the pertinent rating criteria.  

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  At the time of the 2004 VA examination, the 
Veteran denied that his low back pain radiated into his legs 
or buttocks.  As there are no objective neurologic 
manifestations of the lumbosacral strain, beyond the pain 
that is already contemplated in the orthopedic manifestations 
of the condition, either on the VA examination or in the 
post-service private records, the assignment of a separate 
compensable rating is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Consideration has been given to "staged ratings" for the 
lumbosacral strain over the period of time since service 
connection became effective, and from the effective date of 
service connection in October 2004, there have been no 
clinical findings to show that the condition meets the 
criteria for a higher schedular rating.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

Temporomandibular Joint Syndrome

From the effective date of service connection in October 
2004, the temporomandibular joint syndrome has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.150, Diagnostic 
Code 9905.  

Under this Diagnostic Code, the next higher rating, or 20 
percent, requires an inter-incisal range of 21 to 30 mm.  The 
note to Diagnostic Code 9905 provides that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.

Also, nonunion of the mandible warrants a 10 percent rating 
if moderate and a 30 percent rating if severe.  38 C.F.R. 
§ 4.150, Diagnostic Code 9903.  Malunion of the mandible with 
severe displacement warrants a 20 percent rating.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  The note to these codes 
provides that the evaluation is dependent upon the degree of 
motion and relative loss of masticatory function.  

In this case, at the time of the pre-discharge VA examination 
in May 2004, the Veteran reported that two different sets of 
splints and bite blocks, with which he had been fitted, had 
not helped him.  He had a moderate underbite and avoided 
certain foods.  Examination showed unusual wear of the 
premolars and canine on the lower dentition.  There was no 
evidence of bruxism.  



The teeth were otherwise unremarkable.  The mandible was 
opened to 33 mm. in the midline, and in a closed position to 
2 mm. to the left and 8 mm. to the right with pain both 
directions.  There was no crepitus to palpation, but there 
was tenderness over the masseter muscle and over the temporal 
mandibular joints bilaterally.  

Post-service private records do not reflect findings with 
which to evaluate the mandible in accordance with the 
pertinent rating criteria.  

Thus, the findings, as shown on VA examination in May 2004 of 
tenderness over the temporomandibular joints and an inter-
incisal range of 33 mm., do not more nearly approximate the 
criteria for the next higher rating under Diagnostic Code 
9905.  Further, there is no evidence of severe nonunion of 
the mandible or malunion of the mandible with severe 
displacement to warrant a higher rating under either 
Diagnostic Code 9903 or Diagnostic Code 9904.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Consideration has been given to "staged ratings" for the 
temporomandibular joint syndrome over the period of time 
since service connection became effective, and from the 
effective date of service connection in October 2004, there 
have been no clinical findings to show that the condition 
meets the criteria for a higher schedular rating.  Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).

Left Knee Retropatellar Pain Syndrome

From the effective date of service connection in October 
2004, the left knee retropatellar pain syndrome has been 
evaluated, by analogy, as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5014 and 5024, for 
osteomalacia and tenosynovitis, respectively.  Osteomalacia 
and tenosynovitis are rated on limitation of motion of the 
affected part, as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

Non-VA and VA records show some evidence of arthritis of the 
left knee. A VA X-ray in May 2004 revealed a small bony 
density just anterior or ventral to the patellar tendon in 
the region of the anterior tibial tubercle.  In December 
2004, records from McChord Air Force Base disclosed that X-
rays in the previous three months showed mild arthritis.  In 
May 2005, X-rays showed mild medial compartment narrowing, 
with a small calcification at the inferior aspect of the 
patellar tendon.  

At the time of a pre-discharge VA examination in May 2004, 
there was full range of motion of the left knee joint from 0 
degrees of extension to 140 degrees of flexion, without pain.  
Flare-ups and repetitive motion did not necessarily cause 
increases in pain or swelling, and did not provide weakness, 
fatigue, or lack of endurance.  There was normal patellar 
motion, without crepitus or fluid.  There was no medial or 
lateral collateral ligament instability.  The McMurray and 
Lachman signs were negative.  He did not wear braces or 
splints.  The diagnosis was knee strain with retropatellar 
pain syndrome.  

Post-service records from McChord Air Force Base show 
continuing treatment for chronic left knee pain.  In December 
2004, the knee also popped and cracked with bending.  In 
2005, he underwent physical therapy on the knee with 
improvement.  At an initial evaluation in June 2005, range of 
motion of the left knee was from 0 degrees of extension to 
135 degrees of flexion.  Ligamental integrity testing, 
including anterior drawer, Lachman, and McMurray, were 
negative.  A status report dated in September 2005 noted that 
knee flexion was improved and within normal limits, but that 
the pain level had improved only minimally.  

On VA examination in December 2005, the Veteran complained of 
left knee stiffness in the morning and pain when he knelt and 
ran.  He complained of swelling on occasion.  It was noted 
that the Veteran began physical therapy in June 2005, with 
minimal results.  His gait was within normal limits and he 
did not require an assistive device for ambulation.  
Examination of the left knee showed crepitus.  Range of 
motion was from 0 degrees of extension to 90 degrees of 
flexion.  Joint function was additionally limited after 
repetitive use by pain and fatigue, with pain as the major 
functional impact.  Joint function was not additionally 
limited after repetitive use by weakness, lack of endurance, 
and incoordination.  The Drawer test was within normal 
limits, and the McMurray's test was abnormal with slight 
instability.  

Records from McChord Air Force Base in 2006 show joint 
stiffness and arthritis of the knee.  In May 2008, a general 
knee evaluation showed no abnormalities.  

As shown by the foregoing medical evidence, the Veteran has 
complaints of pain and stiffness, and the objective findings 
in relation to his left knee consist of X-ray evidence of 
arthritis and limited range of motion, which do not meet the 
limitation of flexion or extension criteria for a compensable 
rating.  Also, while there was a single notation of slight 
instability at the time of the December 2005 VA examination, 
there was no other finding of instability either prior to or 
following the VA examination.  Thus, without a showing of 
recurrent subluxation or lateral instability of the left 
knee, the Board finds that a separate rating for instability 
of the knee is not in order.  

In light of the foregoing reasons, the Board concludes that 
the Veteran does not meet the criteria for a rating higher 
than 10 percent for the left knee retropatellar pain syndrome 
under Diagnostic Codes 5003, 5257, 5260, and 5261.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, relating to functional loss due to 
pain, weakened movement, excess fatigability, etc., in 
addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  However, the record does not indicate that the 
Veteran has such painful motion or functional impairment 
resulting from his service-connected left knee disability to 
warrant a higher rating under either Diagnostic Code 5260 or 
5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That 
is, there is no objective evidence that pain on use or during 
flare-ups results in functional limitation to the extent that 
limitation of flexion would be 20 percent disabling under 
Diagnostic Code 5260 or that limitation of extension would be 
20 percent disabling under Diagnostic Code 5261.  

As noted, the VA examiner in December 2005 specifically 
addressed such DeLuca considerations as pain on repeated use 
and fatigue, but he indicated that it was speculative to 
determine the additional limitation of joint function in 
terms of degrees.  

Because the preponderance of the evidence is against the 
claim for a higher rating for patellofemoral pain syndrome of 
the left knee, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. 5107(b).

Consideration has been given to "staged ratings" for the 
left knee disability over the period of time since service 
connection became effective, and from the effective date of 
service connection in October 2004, there have been no 
clinical findings to show that the condition meets the 
criteria for a higher schedular rating.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

Psoriasis

From the effective date of service connection in October 
2004, the Veteran's service-connected skin condition has been 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7816, for psoriasis.  

Under Diagnostic Code 7816, a zero percent rating is assigned 
where less than 5 percent of the entire body or exposed areas 
affected, and; no more than topical therapy required during 
the past 12 month period.  A 10 percent rating is assigned 
where at least 5 percent but not more than 20 percent of the 
entire body is affected, or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period. 

Records show that at the time of a pre-discharge VA 
examination in May 2004, it was noted that the Veteran's 
psoriasis began many years previously and involved his scalp.  
It was reported that the skin condition now involved a small 
patch on his right leg and his ears.  Notably, he kept the 
condition under control with ointments. He had no symptoms.  
On examination, there was no evidence of erythema, 
hyperkeratosis, scaling, or other abnormality in the region 
of the scalp, ears, or right lower extremity.  The diagnosis 
was psoriasis, currently very well controlled with the amount 
of skin area on the total body of zero percent, because there 
were no active lesions at that time.   

Post-service medical records from McChord Air Force Base show 
treatment for chronic psoriasis.  The Veteran regularly used 
a topical aerosol for scalp psoriasis, which the Veteran 
stated worked well for him.  Other medications he used over 
the years were a shampoo, which was a topical treatment, and 
topical creams.  

At times, such as in February 2006 and July 2006, the records 
indicate that the Veteran's active medications list included 
a lotion to be applied to the scalp.  In July 2006, the 
Veteran was seen on a follow-up for psoriasis.  Multiple 
plaques were seen on the scalp, anterior shins, and hips.  
Various treatment options were discussed including steroids, 
but it was determined to try Dovonex during the weekdays and 
steroids over the weekend.  He was seen for a medication 
renewal in December 2006, when he was continued on Dovonex.  
It was noted then that there was good control of psoriasis 
with Dovonex, and the scalp at that time was without lesions 
or flaking.  There were no skin symptoms reported on a review 
of systems in February 2006, in May 2008, and in July 2008.  

Application of the pertinent criteria would not result in a 
compensable rating for the Veteran's psoriasis.  With an 
exception in July 2006, the records do not show objective 
evidence that his skin condition is symptomatic or affected.  
It is shown that various topical ointments, creams, and 
sprays are used with good results and control of the 
psoriasis.  While corticosteroids were prescribed, such as 
desonide, triamcinolone acetonide, and betamethasone, such 
medication was topical therapy and in the form of a cream or 
ointment, rather than systemic therapy.  The record does not 
show that any systemic therapy was prescribed for a total 
duration of less than six weeks during a 12-month period.  
For these reasons, the criteria for a compensable rating have 
not been met. 

As the preponderance of the evidence is against the claim for 
a higher initial rating, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Consideration has been given to "staged ratings" for 
psoriasis over the period of time since service connection 
became effective, and from the effective date of service 
connection in October 2004, there have been no clinical 
findings to show that the condition meets the criteria for a 
higher schedular rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this case, at the time of the May 2004 VA examination, it 
was indicated that the veteran had no time lost on account of 
his cervical spine disability, lumbosacral spine disability, 
and left knee disability.  There have been no contentions 
with regard to the temporomandibular joint and psoriasis.  

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degrees of disability are 
contemplated by the Rating Schedule and the assigned 
schedular ratings are, therefore, adequate, and no referral 
for extraschedular ratings is required under 38 C.F.R. § 
3.321(b)(1).



ORDER

An initial rating higher than 20 percent for degenerative 
disc disease of the cervical spine at C3-4 is denied.  

An initial rating higher than 10 percent for lumbosacral 
strain is denied.  

An initial rating higher than 10 percent for 
temporomandibular joint dysfunction is denied.  

An initial rating higher than 10 percent for left knee 
retropatellar pain syndrome is denied.  

An initial compensable rating for psoriasis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


